DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 and 15-17 have been amended.  Claims 14 and 18 have been cancelled.  Claims 1-13 and 15-17 are pending and examined below.

Allowable Subject Matter
Claims 1-13 and 15-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150120041 A1 discloses devices and methods for providing power to tools when the tools are not attached to a robotic device. The power source may be an energy storage device that is attached to a tool frame of a tool cluster. The power provides for the tools to be maintained in a ready state which expedites and/or eliminates the initiation process when the tools and the tool cluster are subsequently reattached to the robotic device. This reduces the time necessary for the tools to be used in the assembly process thereby increasing the efficiency of the tooling system.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a base unit including a robot connector for connection to the robot, at least one of a surface grippable by the human and a grip grippable by the human, a communications unit for wireless communication with a control station, a processor connected to the communications unit, an energy storage for powering at least the communications unit and the processor, and a circuit adapted to detect whether the device is connected to the robot or used directly by the human; and a tool for performing an operation related to a vehicle or a vehicle related object, which tool is connected to the base unit, wherein the device is adapted to be controlled by the control station to perform at least some of the operation related to a vehicle or a vehicle related object if said circuit detects that the device is connected to the robot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664